Citation Nr: 0914747	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  03-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.  

2.  Entitlement to service connection for a lumbosacral spine 
disorder.  


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1977 to 
October 1985 and had two-and-a-half years of prior active 
service.  In addition, he had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina denied the issues on appeal.  

Following receipt of notification of that determination, the 
Veteran perfected a timely appeal with respect to the denial 
of his service connection claims.  In August 2004, the Board 
denied these issues.  In April 2005, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the Board's decision, pursuant to a Joint Motion.  In April 
2006, the Board remanded the Veteran's appeal to the RO, 
through the Appeals Management Center (AMC), in Washington, 
DC for further evidentiary development and due process 
procedures.  

A personal hearing before a decision review officer at the RO 
was scheduled in June 2007.  In a letter dated two days prior 
to the hearing, the Veteran's attorney asked that the RO 
cancel the hearing.  The attorney explained that the Veteran 
was unable to attend the hearing due to his disabilities.  
Following completion of the requested actions, as well as a 
continued denial of the Veteran's service connection claims, 
the AMC, in November 2007, returned his claims folder to the 
Board for further appellate review.

In July 2008, the Board again remanded the Veteran's appeal 
to the RO, through the AMC, in Washington, DC for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of a left shoulder injury and for a lumbosacral 
spine disorder.  The Veteran contends that his current left 
shoulder and lumbosacral spine disorders are due to a motor 
vehicle accident suffered in service.

As noted above, this case was previously before the Board in 
February 2008, and it was remanded for the Veteran to be 
afforded appropriate VA Compensation and Pension (C&P) 
examinations to determine the nature and etiology of the 
Veteran's left shoulder and lumbosacral spine disorders.  The 
Board requested that the examiner comment upon the Veteran's 
in-service treatment for a left shoulder muscle strain 
manifested by pain in January 1978, limitation of motion and 
a little sharp pain of the left shoulder in June 1979, and a 
small sliver of glass in the left upper arm in December 1983, 
and comment upon the Veteran's in-service treatment for low 
back strain in November 1982 and pain on motion in December 
1983.

Pursuant to the Board's remand, the Veteran was afforded VA 
C&P examinations in July 2008.  After examination, the 
Veteran was diagnosed with left shoulder impingement with 
degenerative joint disease status post decompression with 
residuals and lumbosacral strain with right S1 and bilateral 
L5 radiculopathies.  The examiner stated that, due to a lack 
of documentation, he was unable to connect the single 
incident in service to the Veteran's present conditions 
without resorting to speculation.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In addition to diagnoses, the 
Veteran's post-service treatment records reveal numerous 
reported complaints and treatments for the Veteran's left 
shoulder and lumbosacral disorders.  However, the examiner, 
in his reports of the July 2008 examinations indicated that 
there was a lack of documentation and, therefore, could not 
associate the conditions with the Veteran's service without 
resorting to speculation.  The Veteran has reported that he 
has had left shoulder and back pain since his motor vehicle 
accident in service.  The Board notes that the Veteran is 
competent to report his continuity of left shoulder and back 
pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As the examiner did not consider the Veteran's 
reports of continuity of left shoulder and back pain since 
service and, instead, relied solely upon the lack of service 
treatment records in providing his opinion, the Board finds 
the examinations inadequate and must remand the claims for 
the Veteran to be afforded adequate examinations.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).

In addition, the Board notes that the examiner, in rendering 
his opinions regarding the etiology of the Veteran's current 
left shoulder and lumbosacral spine disorders, did not 
specifically comment upon the specified in-service injuries 
and did not provide any rationale for his opinions.  The 
Board notes that the examiner's statements that his opinions 
are based on the lack of documentation are not consistent 
with the notes of specific treatment, as indicated above.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, the claims must be remanded for the Veteran to be 
afforded VA medical examinations consistent with the Board's 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be 
afforded an appropriate VA medical 
examination regarding his left shoulder 
and lumbosacral spine disorders.  The 
claims folder should be made available to 
and reviewed by the physician.  The 
physician should provide an opinion as to 
whether it is less likely than not (less 
than a 50 percent probability), at least 
as likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that the Veteran's left shoulder disorder 
and/or lumbosacral spine disorder is 
related to service, and particularly, to 
the Veteran's in service motor vehicle 
accident.  In doing so, the examiner must 
acknowledge and discuss the Veteran's 
report of a continuity of symptomatology.  
The rationale for all opinions expressed 
should be provided in a report.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


